DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 04/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the Vapor Release Rate Test Method" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the respective Mean Thickness, Mean Pore Size, and Porosity Test Methods" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mean pore size test" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	In all instances it is interpreted, for the purpose of examination, that the properties are determined in same fashion.
	Claim 5 and 7 are rejected as being indefinite as it is not clear how the thickness, pore size and porosity being measured by  “respective Mean Thickness, Mean Pore Size, and Porosity Test Methods” would be different than the properties if measured by any other test. Those properties are physical properties that are not subject to change based on the means by which they are tested, they are intrinsic to the membrane itself. Therefore it is not clear if Applicant is claiming the physical properties of the membrane or something else. Therefore the scope of the claim cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (WO 00/72951).
Regarding claim 1, Joshi (WO 00/72951) (Cited on IDS, Already present in File Wrapper) teaches an apparatus for delivering a volatile material (Abstract) comprising: a reservoir for containing a volatile material (Fig. 9 housing 102 with volatile substance 101), the reservoir including an opening (opening at bottom surface 105); a first membrane disposed adjacent the opening of the reservoir (porous plug 103); and a second membrane disposed adjacent the opening (second porous plug 104) of the reservoir such that the first membrane is disposed between the reservoir and the second membrane (see fig. 9), wherein at least a portion of the second membrane is spaced apart from the first membrane forming a vapor chamber between the first and second membranes (air gap 108).
	Regarding claim 2, Joshi further teaches the first and second membranes are not in contact (Evidenced by the presence of air gap 108 therebetween).
	Regarding claim 4, Josh further teaches the first membrane has a vapor surface area and the second has a vapor surface area and the two vapor surface areas are equal (Fig. 9 shows them as having the same surface area).
Regarding claim 8, Joshi further teaches the second membrane comprises a polymer (Page 10 lines 11-15).
	Regarding claim 13, Joshi further teaches the volatile material comprises a perfume (Page 8 lines 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (WO 00/72951) in view of Santini (US 2019/0307912).
Regarding claim 3, Joshi appears to be silent with regards to the release rate.
Santini (US 2019/0307912) teaches a volatile material diffuser (Abstract) with a membrane with a thickness of 25 microns, a thickness 110 microns, an average pore size of 0.064 microns, and a porosity of 55 % (Paragraph [0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Joshi such that the membranes have these characteristics taught by Santini such that the membrane has the same characteristics disclosed in the instant application, so that the membrane would be capable of performing the function of having a release rate of greater than or equal to 0.06 and less than or equal to 4 mg/cm2-h at an air velocity of 0.01 m/s and a temperature of 25 degrees Celsius. One would have been motivated to do so to use membrane parameters that are known to be effective for controlled release in the art. Furthermore, the release rate is a characteristic of the volatile material which is not positively recited as being part of the claimed invention. Therefore the device taught by Joshi in view of Santini is capable of performing the claimed function. Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II).

Claim(s) 5, 7, and  9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (WO 00/72951) in view of Gruenbacher (US 2010/0264232).
Regarding claim 5, Joshi appears to be silent with regards to the specific thickness, pore size and porosity of the second membrane.
Gruenbacher (US 2010/0264232) teaches a diffusing device (abstract) with an average pore size of 0.01-0.03 microns (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Joshi such that the second membrane has an average pore size of 0.01-0.03 microns as taught by Gruenbacher to arrive at the claimed invention. One would have been motivated to do so in order to select an appropriate pore size for controllably diffusing volatile compounds.
Regarding claim 7, Gruenbacher further teaches a mean pore size between 0.01-0.03, overlapping with the claimed range of 5-200 nm. The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	
Regarding claims 9, Gruenbacher further teaches a vapor impermeable substrate arranged within the apparatus to prevent release of the volatile material before activation (Fig. 3 rupture element 330). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Joshi such that there is an impermeable membrane included in the apparatus as taught by Gruenbacher to arrive at the claimed invention. One would have been motivated to do so in order to prevent unwanted release prior to use.
Regarding claim 10, Gruenbacher teaches the rupture element is in contact with the peripheral walls (Fig. 3 and 4 show this) and thus would at least be in indirect contact with the second membrane when incorporated into the device of Joshi.
Regarding claim 11, Gruenbacher further teaches the vapor impermeable substrate is rupturable (rupture element 330).
Regarding claim 12, Gruenbacher further teaches the vapor impermeable substrate is adjacent to the first membrane and removably attached to an inner periphery of the side walls to form a sealed reservoir (Fig. 3 shows the rupture element 330 placed adjacent the membrane and removed from the inner periphery). Should it be found that Gruenbacher fails to teach the limitation of “removably” with sufficient specificity: The court has held that if it is considered desirable for any reason to make a component removable, it would be obvious to make the component removable for that purpose.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Joshi (WO 00/72951) in view of Laleg (US 2019/0046926).
Regarding claim 6, Joshi appears to be silent with regards to the mean pore size of the second membrane.
Laleg (US 2019/0046926) teaches that in a membrane the mechanism dominating mass transfer, and thus diffusion release rate, is the pore radius and the mean free path of the vapor molecules (Paragraph [0096]), establishing the two variables as result-effective. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Joshi such that mean pore size is less than 2 lambda where lambda is the mean free path of the vapor of the volatile material. One would have been motived to do so as there exits a motivation to optimize result-effective variables. See MPEP 2144.05(II)(B) for more details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799    

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799